            Case 2:18-cr-00449-GJP Document 86 Filed 04/12/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                v.
                                                            CRIMINAL ACTION
 GERALD SPRUELL,                                            NO. 18-00449

                        Defendant.



PAPPERT, J.                                                                 April 12, 2021

                                     MEMORANDUM

       A grand jury in the Eastern District of Pennsylvania charged Gerald Spruell

with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

Spruell moves to suppress evidence gathered from a search of his car pursuant to a

warrant. He contends police arrested him without probable cause, so the Court must

suppress evidence obtained from the subsequent car search. Alternatively, he argues

the search violated the Fourth Amendment because officers lacked probable cause. The

Court held a suppression hearing on April 8, 2021 and denies Spruell’s Motion in all

respects.

                                             I

                                             A

       On March 15, 2018 around 12:30 a.m., Philadelphia Police Officer Brian Egrie,

who testified credibly at the hearing, saw a 2004 Pontiac Grand Prix having mechanical

problems in a southbound lane of the heavily-trafficked 700 block of South Christopher

Columbus Boulevard. (Hr’g Tr. 6:22–8:9, ECF 85.) Officer Egrie noticed the car’s rear

lights were flashing and watched as it attempted to move several times, each time


                                             1
         Case 2:18-cr-00449-GJP Document 86 Filed 04/12/21 Page 2 of 7




stalling and stopping. (Id. at 9:19–22.) He followed the Grand Prix for about one block

until it stopped, appearing disabled. (Id. at 35:9.) Egrie turned on his rear emergency

lights and parked behind the Grand Prix in the right travel lane. (Id. at 12:3–6.)

       Egrie approached and the driver lowered his window. (Id. at 12:15–25.) Spruell

was driving the car and Egrie smelled an alcoholic beverage. (Id. at 16:20–17:1.) For

safety from passing traffic, he asked Spruell to turn his hazard lights on, get out of the

car and walk with him to stand behind it. (Id. at 12:24–13:4.) Spruell complied without

objection. (Id. at 14:8–14.) At that point, a passenger got out of the car and walked

away. (Id. at 16:5–8.) When Egrie told the passenger he could stay in the car, Spruell

said the man wanted to walk. (Id. at 16:9–10.) Egrie asked Spruell for identification

and whether he needed help with the car. (Id. at 15:6–13, 25.) As Spruell flipped

through his wallet looking for his driver’s license, Egrie noticed a license bearing the

name “Spruell.” (Id. at 15:24–16:4.) Suddenly, Spruell locked the car and fled. (Id. at

17:21–24.) Spruell does not allege that Egrie touched him, put handcuffs on him or

frisked him at any point before he ran away. And at the hearing, Egrie testified that he

did none of those things. (Id. at 17:9–18.)

       Egrie did not chase after Spruell. (Id. at 18:4–5.) He returned to his squad car

and ran a check on the Grand Prix, which was registered to Spruell. (Id. at 18:10–14.)

He then, using a flashlight, looked into Spruell’s car. (Id. at 19:24–25.) He saw a Glock

19 9mm pistol with an extended magazine in plain view on the rear passenger seat.

(Id. at 18:17–18); see (Gov’t Exh. 6). He also saw a black and silver Smith & Wesson

pistol on the floor. (Id. at 18:18–20); see (Gov’t Exh. 6). Egrie had the Grand Prix

towed to a police garage. (Id. at 20:8–9.)



                                              2
         Case 2:18-cr-00449-GJP Document 86 Filed 04/12/21 Page 3 of 7




       Later that day, Detective John Maha interviewed Egrie about his interaction

with Spruell and what he saw inside the Grand Prix. (Id. at 54:5–9); (Gov’t Exh. 1.)

The Court also found Detective Maha’s hearing testimony credible. Armed with that

information—and the fact that Spruell was a felon prohibited from possessing a

firearm—Detective Maha applied for and received a search warrant for the car. (Id. at

54:25–55:1); (Gov’t Exh. 7.) He executed the warrant, recovering from Spruell’s car the

following arsenal: (1) a stolen Glock 19 9mm, loaded with thirty 9mm rounds in an

extended magazine; (2) a stolen Smith & Wesson handgun loaded with one round in the

chamber and ten rounds in the magazine; (3) a bag containing a holster and a black ski

mask; (4) ammunition, including a 50-round drum magazine containing forty-three

9mm rounds; and (5) a Pennsylvania vehicle registration card bearing Spruell’s name

and address. (Id. at 62:12–67:22); (Gov’t Exhs. 12–26.) Based on this evidence, a grand

jury indicted Spruell, charging him with being a felon in possession of a firearm in

violation of § 922(g)(1).

                                            B

       Spruell moves now to suppress the evidence obtained during the car search.

(Def’s Mot. to Suppress, ECF 79.) First, Spruell argues he was arrested without

probable cause “the moment he was ordered to the rear of the vehicle and was not free

to leave.” (Id. at ¶¶ 5–6.) As a result, he believes the Court must suppress the evidence

obtained from his car as fruit of the poisonous tree. (Id. at ¶ 6) (citing Wong Sun v.

United States, 371 U.S. 471 (1963)). Alternatively, Spruell contends his “car was

searched without probable cause to believe the vehicle contained a seizable item.” (Id.




                                            3
         Case 2:18-cr-00449-GJP Document 86 Filed 04/12/21 Page 4 of 7




at ¶ 7) (citing Chambers v. Maroney, 399 U.S. 42 (1970) and Carroll v. United States,

267 U.S. 132 (1925)).

       The Government responds that Spruell’s first argument fails because Officer

Egrie did not arrest or seize him at any point during the traffic stop. (Gov’t Resp. 5,

ECF 80.) And it argues that probable cause supported the warrant and the search of

Spruell’s car because police observed firearms in plain view in the car and knew Spruell

was a felon prohibited from possessing them. (Id. at 7.)

                                             II

                                             A

       The Fourth Amendment guarantees an individual’s right to be free from

“unreasonable . . . seizures.” U.S. Const. amend. IV. Courts must suppress evidence

obtained as a result of an illegal seizure as “fruit of the poisonous tree.” Wong Sun, 371

U.S. at 487–88. But “a seizure does not occur simply because a police officer

approaches an individual and asks a few questions. So long as a reasonable person

would feel free ‘to disregard the police and go about his business,’ the encounter is

consensual and no reasonable suspicion is required.” Florida v. Bostick, 501 U.S. 429,

434 (1991) (quoting California v. Hodari D., 499 U.S. 621, 628 (1991)); see Terry v. Ohio,

392 U.S. 1, 19 n.16 (1968) (“Obviously, not all personal intercourse between policemen

and citizens involves ‘seizures’ of persons. Only when the officer, by means of physical

force or show of authority, has in some way restrained the liberty of a citizen may we

conclude that a ‘seizure’ has occurred.”).

       Officer Egrie did not seize Spruell. First, he pulled behind Spruell’s disabled car

in a travel lane of a busy thoroughfare and activated only his rear lights for safety.



                                             4
            Case 2:18-cr-00449-GJP Document 86 Filed 04/12/21 Page 5 of 7




This reasonable act did not render the interaction a seizure. See, e.g., United States v.

Morales-Ruiz, No. 08-cr-454, 2009 WL 3633838, at *1 (M.D. Pa. Nov. 2, 2009) (no

seizure where “troopers activated the lights on their patrol car for safety reasons” when

approaching disabled vehicle); United States v. Bowra, No. 16-cr-161, 2018 WL

1244521, at *17 (W.D. Pa. Mar. 9, 2018) (no seizure where officer activated lights “for

safety purposes because he was parked in the southbound travel lane”). Then Egrie

asked Spruell to walk behind the car so he could speak to Spruell without standing in

the middle of the street. That was not a seizure, either.1 Nothing about their

discussion or its circumstances up to that point indicated Egrie was making a show of

authority restraining Spruell’s liberty. Once Spruell got out of the car, Egrie asked for

identification and limited his questions to the status of the car. Considering “all the

circumstances surrounding the encounter” it is clear that Egrie’s actions would not

have “communicated to a reasonable person that the person was not free to decline [his]

requests or otherwise terminate the encounter.” Bostick, 501 U.S. at 439; see Hiibel v.

Sixth Jud. Dist. Ct., 542 U.S. 177, 185 (2004) (police may ask for identification “without

implicating the Fourth Amendment”). Because there was no seizure, let alone an




        1 Even if it were a seizure, it was supported by reasonable suspicion. See Hiibel, 542 U.S. at
185 (“[A] law enforcement officer’s reasonable suspicion that a person may be involved in criminal
activity permits the officer to stop the person for a brief time and take additional steps to investigate
further.”). Egrie smelled an alcoholic beverage coming from inside the car. That alone provided
reasonable suspicion to briefly seize Spruell to determine whether he was drunk. See Navarette v.
California, 572 U.S. 393, 403–04 (2014).

                                                    5
         Case 2:18-cr-00449-GJP Document 86 Filed 04/12/21 Page 6 of 7




illegal one, the evidence found in Spruell’s car is not “fruit of the poisonous tree.” See

Wong Sun, 371 U.S. at 487–88.

                                             B

       The Fourth Amendment also protects individuals from “unreasonable searches.”

U.S. Const. amend. IV. A search pursuant to a warrant must be supported by probable

cause. See United States v. Burton, 288 F.3d 91, 102 (3d Cir. 2002) (citing Payton v.

New York, 445 U.S. 573, 586 (1980)). An issuing judge may find probable cause when

“viewing the totality of the circumstances, ‘there is a fair probability that contraband or

evidence of a crime will be found in a particular place.’” United States v. Hodge, 246

F.3d 301, 305 (3d Cir. 2001) (citing Illinois v. Gates, 462 U.S. 213, 238 (1983)).

       In evaluating the issuing judge’s probable cause determination, the Court

conducts a deferential review, United States v. Stearn, 597 F.3d 540, 554 (3d Cir. 2010)

(citing Gates, 462 U.S. at 238–39), and considers only the facts that were before the

issuing authority, i.e., facts contained in the affidavit of probable cause. United States

v. Jones, 994 F.2d 1051, 1055 (3d Cir. 1993). Importantly, the Court does not decide

probable cause de novo, but rather determines whether the affidavit provides a

“substantial basis” to support the conclusion that probable cause existed. Stearn, 597

F.3d at 554; see also Gates, 462 U.S. at 238. If a substantial basis exists to support the

probable cause finding, the Court must uphold that finding even if it or a “different

magistrate judge might have found the affidavit insufficient to support a warrant.”

United States v. Conley, 4 F.3d 1200, 1205 (3d Cir. 1993). The defendant bears the

burden of establishing that his Fourth Amendment rights were violated. United States




                                             6
         Case 2:18-cr-00449-GJP Document 86 Filed 04/12/21 Page 7 of 7




v. Acosta, 965 F.2d 1248, 1257 n.9 (3d Cir. 1992) (citing Rakas v. Illinois, 439 U.S. 128,

130 n.1 (1978)).

       The police had probable cause to search Spruell’s car. First, Egrie did not

illegally search the car when he shined a flashlight into the back seat and saw two guns

because “[a]s a general proposition, the police may see what may be seen ‘from a public

vantage point where [they have] a right to be.’” Florida v. Riley, 488 U.S. 445, 449

(1989) (quoting California v. Ciraolo, 476 U.S. 207, 213 (1986)). Any passerby could

have stopped, looked into Spruell’s car with a flashlight, and seen the same thing. See

id.; cf. Kyllo v. United States, 533 U.S. 27, 34–35 (2001) (search occurred where police

used technology “not in general public use” to obtain information about inside of home).

       Second, the magistrate had a “substantial basis” to find probable cause and issue

the warrant to search Spruell’s car. This is not a close call. In his affidavit, Detective

Maha explained that Spruell abandoned his car in a southbound lane of a busy street.

(Gov’t Resp., Exh. A.) Maha also disclosed that Egrie recognized Spruell as the driver

and observed firearms in plain view inside the car. (Id.) Finally, Maha relayed that

Spruell was a felon prohibited from possessing firearms. (Id.) These facts support the

magistrate’s finding of probable cause because there was far more than a “fair

probability” that officers would find evidence of illegal gun possession inside the car.

See Gates, 462 U.S. at 238.

       An appropriate Order follows.


                                                        BY THE COURT:


                                                         /s/ Gerald J. Pappert
                                                        _________________________
                                                        GERALD J. PAPPERT, J.

                                             7
